EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Brandon P. Dailey on 6/22/21.

The application has been amended as follows: 

	In claim 1, line 3 of the claim, after “the valve”, insert--, wherein the shaft extends distally from a proximal shaft end portion to a distal shaft end portion, and wherein the 
	In claim 1, line 6 of the claim, after “longitudinal axis”, insert --, wherein the first track section extends distally from a first track section proximal end to a first track section distal end--.
	In claim 1, at the end of the claim, insert --, wherein when the positive feature is proximate the first track section proximal end, the shaft is in a nominal position, and wherein when the positive feature is proximate the first track section distal end, the shaft is in an extended position--.
	Cancel claim 2.
	In claim 3, line 1, after “claim”, change “2” to --1--.
	In claim 4, line 1, after “claim”, change “2” to --1--.
	Cancel claim 6.
	In claim 7, line 1, after “claim”, change “6” to --1--.
	In claim 8, line 1, after “claim”, change “6” to --1--.
	Cancel claim 9.
	In claim 10, line 1, after “claim”, change “6” to --1--.
	In claim 12, line 1, after “claim”, change “6” to --4--.
	In claim 19, line 4 of the claim, after “the valve”, insert--, wherein the shaft extends distally from a proximal shaft end portion to a distal shaft end portion, and 
	In claim 19, line 7 of the claim, after “longitudinal axis”, insert --, wherein the first track section extends distally from a first track section proximal end to a first track section distal end--.
	In claim 19, at the end of the claim, insert --, wherein when the positive feature is proximate the first track section proximal end, the shaft is in a nominal position, and wherein when the positive feature is proximate the first track section distal end, the shaft is in an extended position--.
	In claim 20, line 5 of the claim, after “the valve”, insert--, wherein the shaft extends distally from a proximal shaft end portion to a distal shaft end portion, and wherein the distal shaft end portion of the shaft defines a feature for coupling with the valve for actuating the valve--.
	In claim 20, line 8 of the claim, after “longitudinal axis”, insert --, wherein the first track section extends distally from a first track section proximal end to a first track section distal end--.
	In claim 20, at the end of the claim, insert --, wherein when the positive feature is proximate the first track section proximal end, the shaft is in a nominal position, and wherein when the positive feature is proximate the first track section distal end, the shaft is in an extended position.--.
	
Reasons for Allowance
Claims 1, 3-5, 7-8, and 10-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of the claims is a tool for actuating a valve having the combination of a shaft having a feature for coupling with the valve to actuate the valve with a body having a wall surrounding the shaft with the wall having a track that has a first track section substantially parallel to the longitudinal axis with the distal body end portion that defines an annular perimeter edge to interface with an outer surface of the valve with a positive feature couple to the shaft and disposed in the track with when the positive feature is proximate the first track section distal end, the shaft is in an extended position.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public 



/John Bastianelli/
Primary Examiner, Art Unit 3753
571-272-4921